Citation Nr: 1127828	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  10-22 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1970 to October 1973; he died in December 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for cause of the Veteran's death.  She essentially contends that the Veteran's metastatic kidney cancer to the lungs/mediastinal lymph nodes that was due to his sarcomatoid renal cell carcinoma was caused by exposure to herbicides, particularly Agent Orange, during his period of active service in Vietnam, which eventually caused the Veteran's death.

Service connection may be established for the cause of a Veteran's death when a service-connected disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a) (2010).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b) (2010).  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1) (2010).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).

Service connection may also be established for disability resulting from personal injury suffered or disease contracted in line of duty in service.  See 38 U.S.C.A. 
§ 1110 (West 2002).  Service connection for the cause of a Veteran's death requires a showing that either the fatal disorder or disease was incurred in, or aggravated by, an incident or event in service or, with certain chronic diseases, to include malignant tumors, was manifest to a compensable degree within one year of service discharge.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

To the extent that the appellant has alleged that the cause of the Veteran's death may be linked to exposure to herbicide agents during his period of active service, the Board notes that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307 (2010).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  The Veteran served in Vietnam from June 1971 to March 1972.  

The following diseases are deemed associated with herbicide exposure, under VA law:  AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309 (August 31, 2010).

However, the Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for numerous specified diseases including renal cancer.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

A review of the evidence in this case reveals that the Veteran served in the Republic of Vietnam from June 1971 to March 1972; and that his military occupation specialty was airframe repairman.  He was in receipt of the Vietnam Service Medal with two bronze stars.  See personnel records; DD 214.  As such, exposure to Agent Orange is conceded.  However, as kidney cancer is not a presumptive disorder, in denying the appellant's cause of death claim, the RO relied upon a review of the Veteran's service treatment records and post-service medical records for the finding that the Veteran's kidney cancer was neither present in service nor was there evidence that the Veteran manifested symptomatology in service that could be associated with his post-service kidney cancer.  See July 2008 rating decision.  

Here, the Veteran died in December 2007 and the Certificate of Death lists the immediate cause of death as metastatic kidney cancer to the lungs/mediastinal lymph nodes, as due to kidney cancer.  Specifically, the Veteran had sarcomatoid renal cell carcinoma (SRCC) that metastasized into his lungs.  At the time of the Veteran's death, service connection was not in effect for any disability.

In this instance the Board notes that the Veteran's diagnosed SRCC (kidney cancer) is not one of the presumptive diseases listed in 38 C.F.R. § 3.309.  Additionally, while lung cancer is a presumptive disease for herbicide exposure, the medical evidence of record indicates that cancer in the Veteran's lungs was the result of his SRCC having metastasized in his lungs and was not the primary site.  The Board notes that kidney cancer is not an herbicide presumptive disorder and indeed the Secretary has specifically determined that a presumption of service connection for renal cancer as due to herbicide exposure is not warranted.  The Board notes, however, that the United States Court of Appeals for Veterans Claims (Court) has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("The existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association."); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In this instance, the Board notes that the appellant provided research from a cancer research website in the United Kingdom that noted that SRCC is a rare type of kidney cancer in which the cells of the cancer look like the cells of a sarcoma and are treated in the same way as a sarcoma.  The appellant also provided information from the American Public Health Association regarding a population-based case-control study which noted that the etiology of renal cell carcinoma (RCC) remains unclear, however environmental factors, including cigarette smoking, has been linked to its incidence.  This study also noted a higher incidence among those exposed to Agent Orange.  As such the record suggests that there may some relationship between the specific type of cancer experienced by the Veteran and soft tissue sarcoma, and raises the possibility that the Veteran's fatal cancer may be result of environmental factors including exposure to Agent Orange.  The appellant further asserts that the Veteran has no family history of kidney cancer and was not a smoker.  

Given the appellant's assertions and other evidence contained in the claims file, the Board finds that a VA medical opinion is necessary to determine if the Veteran's SRCC is related to his exposure to Agent Orange while serving in Vietnam.  The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2010).  Because this case presents complex medical and unresolved factual questions and the Board is precluded from reaching its own unsubstantiated medical conclusions, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be reviewed by an appropriate medical specialist for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that a disability of service origin contributed substantially or materially to the cause of his death due to metastatic kidney cancer to the lungs/mediastinal lymph nodes as due to sarcomatoid renal cell carcinoma, to include as a result of herbicide exposure.  In responding to this inquiry, the examiner should comment on the internet medical research submitted by the appellant and discuss the significance of such with respect to the specific facts of this case.  The examiner should also indicate whether the type of cancer that caused the Veteran's death may be characterized as a soft tissue sarcoma.  The claims folder must be made available for review of the case and a notation to the effect that this record review took place should be included in the report.  A complete rationale for all opinions expressed should be set forth in the examination report.

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the appellant and her representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


